Notice of Pre-AIA  or AIA  Status
This is a Final Office Action as a result of the Pre-Appeal Conference held August 19, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16, 18-19, 21-22 have been amended. Claims 1-16, 18-19, 21-22 are currently pending in the application and have been examined. 
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on pages 1-2 of the remarks that independent claims 1, 13, 18 do not recite any of the enumerated concepts of a mental process. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and under step 2A of the analysis of claims per the Alice framework, if a claim limitation covers observations or evaluations, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the present claims are considered to be abstract ideas because they are directed to a mental process. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Further, Applicant submits that the recitations of independent claims 1, 13 and 18 cannot be reasonably construed as merely reciting an observation, evaluation, judgement or opinion. Examiner notes that per the October 
Applicant submits on page 2 of the remarks that the claims integrate the abstract idea into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. The combination of additional elements recited in the present claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application. Examiner notes that the features described by Applicant directed to facilitating determining compliance with licenses to access the ERP system, are not technical features. A technical feature would be directed to changing or improving the computer system by making it faster, reducing processing time, etc… none of the claim limitations are providing an improvement to/or changing the computer system in a technical way but rather changing the way information is classified, accessed, sent or received. Accurately tracking ERP software license compliance in order to address non compliance scenarios, as explained in the remarks and as claimed is just describing how information is being analyzed (i.e. observations/evaluations).
Applicant submits on page 3 of the remarks that independent claims 1, 13, 18 recite an inventive concept. Examiner respectfully disagrees and notes that Examiner notes that because the specification describes the additional elements in general terms  without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s’ specification, as cited in the instant office action. See Berkheimer Memo. The claims do not provide an inventive concept because the claims, in essence, merely recite various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based element
Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 1-16, 18-19, 21-22 has been withdrawn. 

Double Patenting
Claims 1-3, 7, 13-14, and 18-19 of this application are patentably indistinct from claims 1, 5, 7-9, 13, and 15-17 of Application No. 16/243,844. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 13-14 and 18-19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 13, and 15-17 of copending Application No. 16/243,844 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 

Claims of Instant Application
Claims of Application No. 16/243,844 
as filled on 01/09/2019
1, 2, 13, 14, 18, 19
1, 9, 17
1, 2, 14, 19
5, 13
7
8, 16
3
7, 15


It is clear that all the elements of claims 1-3, 7, 13-14, and 18-19 of the instant application are to be found in the claims noted above in the claims of the co-pending application. The chart above maps claims containing similar subject matter as between the instant application and the noted copending application. One of ordinary skill in the art would have recognized the slight differences between the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences. The chart above maps claims of the instant application to corresponding claims of application 16/243,844 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements and therefore these claims are not patentably distinct from one another despite these slight differences.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-16, 18-19, 21-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-16, 18-19, 21-22, the independent claims (claims 1, 13 and 18) are directed, in part, to a system, a method and a computer readable medium that communicates with one or more of a plurality of enterprise resource planning (ERP) clients to access user-related data. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-12 are directed to a system which falls under the category of a machine, claims 13-17 are directed to a method comprising a series of steps which falls under the category of a process and claims 18-20 are directed to a computer readable medium, which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to communicating…with one or more of a plurality of enterprise resource planning (ERP) clients to access user-related data, wherein the remote network management platform is associated with a managed network, wherein the managed network contains an ERP system comprised of the plurality of ERP clients, wherein each ERP client is associated with one or more computing devices of the managed network on which ERP software is executable, wherein the managed network is granted a one or more licenses to access the ERP system and capabilities thereof, wherein the ERP system stores the user-related data, and wherein the user-related data contains a list of identifiers of individual users of the managed network who access the ERP system and the capabilities thereof; perform a discovery operation to obtain discovery data indicative of the one or more computing devices; using a set of compliance criteria to identify, within the user-related data, a set of users comprising (i) users who engage in a first type of communication with the ERP system without having been allocated a first type of license of the one or more licenses associated with the first type of communication, (ii) users who engage in a second type of communication with the ERP system not requiring the one or more licenses, but who have been allocated a second type of license of the one or more licenses to access the ERP system, (iii) users who access a type of ERP client that does not require the one or more licenses to access, (iv) users who are restricted from accessing the ERP system, and (v) users who have not accessed the ERP system in over a threshold time period; storing in memory an indication that identifies the set of users as a potential source of non- compliance with the one or more licenses granted to the managed network. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “a system”; “a remote network management platform”; “a managed network”; “a computational instance”; “an enterprise resource planning (ERP) system”; “memory”;  “a software application executable on a computing device of a computational instance of a remote network management platform”; “a non-transitory computer-readable medium”. These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 2 and related text and [044-050] to understand that the invention may be implemented in a generic environment and the additional elements are just being applied as generic computer components; “Computing device 100 could be a client device (e.g., a device actively operated by a user), a server device (e.g., a device that provides computational services to client devices), or some other type of computational platform.”; “In this example, computing device 100 includes processor 102, memory 104, network interface 106, and an input / output unit 108, all of which may be coupled by a system bus 110 or a similar mechanism. In some embodiments, computing device 100 may include other components and/or peripheral devices (e.g., detachable storage, printers, and so on). Processor 102 may be one or more of any type of computer processing element, such as a central processing unit (CPU), a co-processor (e.g., a mathematics, graphics, or encryption co-processor), a digital signal processor (DSP), a network processor, and/or a form of integrated circuit or controller that performs processor operations. In some cases, processor 102 may be one or more single-core processors. In other cases, processor 102 may be one or more multi-core processors with multiple independent processing units. Processor 102 may also include register memory for temporarily storing instructions being executed and related data, as well as cache memory for temporarily storing recently used instructions and data. Memory 104 may be any form of computer-usable memory, including but not limited to random access memory (RAM), read-only memory (ROM), and non-volatile memory (e.g., flash memory, hard disk drives, solid state drives, compact discs (CDs), digital video discs (DVDs), and/or tape storage). Thus, memory 104 represents both main memory units, as well as long-term storage. Other types of memory may include biological memory.” “As shown in Figure 1, memory 104 may include firmware 104A, kernel 104B, and/or applications 104C. Firmware 104A may be program code used to boot or otherwise initiate some or all of computing device 100. Kernel 104B may be an operating system, including modules for memory management, scheduling and management of processes, input / output, and communication. Kernel 104B may also include device drivers that allow the operating system to communicate with the hardware modules (e.g., memory units, networking interfaces, ports, and busses), of computing device 100. Applications 104C may be one or more user-space software programs, such as web browsers or email clients, as well as any software libraries used by these programs. Memory 104 may also store data used by these and other programs and applications. Network interface 106 may take the form of one or more wireline interfaces, such as Ethernet (e.g., Fast Ethernet, Gigabit Ethernet, and so on). Network interface 106 may also support communication over one or more non-Ethernet media, such as coaxial cables or power lines, or over wide-area media, such as Synchronous Optical Networking (SONET) or digital subscriber line (DSL) technologies. Network interface 106 may additionally take the form of one or more wireless interfaces, such as IEEE 802.11 (Wifi), BLUETOOTH®, global positioning system (GPS), or a wide-area wireless interface. However, other forms of physical layer interfaces and other types of standard or proprietary communication protocols may be used over network interface 106. Furthermore, network interface 106 may comprise multiple physical interfaces. For instance, some embodiments of computing device 100 may include Ethernet, BLUETOOTH®, and Wifi interfaces.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-12, 14-16, 19, and 21-22 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Allowable Subject Matter
Claims 1-16, 18-19, 21-22 are allowable over prior art but have other pending rejections as indicated above. Although the prior art made of record discloses a system for remote network management associated with an Enterprise Resource Planning System (ERP) for multiple clients containing user identifiers of a network and user compliance criteria to identify users who engage in communications with the ERP System, the prior art does not specifically disclose the sequence of steps as recited in the claims: use a set of compliance criteria to identify, within the user-related data, and based on the discovery data a set of users comprising (i) users who engage in a first type of communication with the ERP system without having been allocated a first type of license of the one or more licenses associated with the first type of communication, (ii) users who engage in a second type of communication with the ERP system not requiring the one or more licenses, but who have been allocated a second type of license of the one or more licenses to access the ERP system, iii) users who access a type of ERP client that does not require the one or more licenses to access, as recited in claims 1, 13, and 18.
The claims would be allowable if amended to overcome the rejection(s) set forth in this Office Action.




Conclusion
The following prior art is considered pertinent to applicant’s disclosure:
US Pub. No. 2018/0349197 (Eda et al.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683